Title: To George Washington from John Cleves Symmes, 17 April 1780
From: Symmes, John Cleves
To: Washington, George


          
            Sir
            Morris Town, the 17th April 1780
          
          I have the honor to inform Your Excellency, that William Loudon of the Artillery, who was Indicted for the Murder of Richard Savage; Upon trial, was acquited of the Murder, and found guilty of Manslaughter: he has been allowed his Clergy, and burned in the hand pursuant to his Judgment: and having gone through every stage of the Civil Law, is now remanded to the Provost Guard, where he waits Your Excellencies pleasure. I have the Honor to be with much respect, Your Excellencies devoted Most Obedient humble servant.
          
            John Cleves Symmes.
          
        